Citation Nr: 0724475	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Whether the veteran's legally adopted children, R.T. and 
A.T., may be recognized as the veteran's adopted children for 
VA purposes.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 Administrative decision, in which 
the RO decided that the veteran's adopted children, R.T. and 
A.T., may not be recognized as the veteran's adopted children 
for VA purposes.  The veteran filed a notice of disagreement 
(NOD) in September 2004, and the RO issued a statement of the 
case (SOC) in January 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2005.

In July 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  R.T. and A.T., minor children who were adopted by the 
veteran and his spouse in June 2004, were less than 18 years 
of age at the time of adoption.

3.  R.T. and A.T. receive more than one-half of their support 
from the veteran.

4.  R.T. and A.T. are not in the custody of their natural 
parents.

5.  R.T. and A.T. reside with the veteran




CONCLUSION OF LAW

The criteria to recognize R.T. and A.T., legally adopted 
children of the veteran, as the veteran's adopted children 
for VA purposes are met.  38 U.S.C.A. §§ 101(4), 1115 (West 
2002); 38 C.F.R. § 3.57(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim of the veteran to recognize R.T. and 
A.T. as adopted children for VA purposes in light of the 
above, and in view of the Board's favorable disposition of 
the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim to recognize R.T. and A.T. as adopted children for VA 
purposes has been accomplished.

II.  Analysis

The record in this case shows that the veteran is in receipt 
of nonservice-connected pension.  As it happens, the rate at 
which pension benefits are paid to veterans is determined in 
part by whether or not he or she has any dependents, with a 
higher rate paid to veterans with dependents.  Records show 
that the veteran in this case has a dependent spouse.

Records also show that in July 2002, the veteran filed a 
court petition to adopt his spouse's nephew and niece, R.T. 
and A.T., children of the veteran's spouse's brother.  In 
June 2004, the petition for adoption of the two children was 
granted, as shown in a Court Order from the Republic of the 
Philippines Regional Trial Court Third Judicial Region.  In 
June 2004, the veteran sought additional benefits from VA for 
these children.

Applicable criteria provide that a person residing outside 
any State shall not be considered to be a legally adopted 
child of a veteran unless all of the following conditions are 
met:  (i) The person was less than 18 years of age at the 
time of adoption.  (ii) The person is receiving one-half or 
more of the person's support from the veteran.  (iii) The 
person is not in the custody of the person's natural parent 
unless the natural parent is the veteran's spouse.  (iv) The 
person is residing with the veteran (or in the case of 
divorce following adoption, with the divorced spouse who is 
also a natural or adoptive parent) except for periods during 
which the person is residing apart from the veteran for 
purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.  38 C.F.R. § 3.57(e)(2).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the criteria has been 
met to consider R.T. and A.T. as the veteran's adopted 
children for VA purposes.

In this regard, the Board notes that the birth certificates 
of record indicate that R.T. was born in August 1996 and A.T. 
was born in December 1998; therefore, at the time of adoption 
in June 2004, R.T. and A.T. were the ages of seven and five, 
respectively.  Hence, they were both less than 18 years of 
age at the time of adoption.  38 C.F.R. § 3.57(e)(2)(i).

In addition, the record indicates that R.T. and A.T. both 
receive more than one-half of their support from the veteran.  
38 C.F.R. § 3.57(e)(2)(ii).  According to the January 2004 
Child Study Report, conducted by R.F., a Social Welfare 
Officer II, all of R.T. and A.T.'s needs are adequately met 
by the veteran and his spouse.  Further, the Child Study 
Report notes that the minor children's natural parents are 
not able to adequately support the children financially.  The 
veteran also stated during his July 2006 Board hearing that 
he and his spouse provide full support for the children and 
the natural parents do not contribute financially.

Moreover, the evidence of record shows that the minor 
children are not in the custody of the natural parents.  
38 C.F.R. § 3.57(e)(2)(iii).  In this regard, the Board notes 
that although the children's natural father lives relatively 
close to the veteran, R.F., Social Welfare Officer II, who 
conducted the January 2004 Child Study, indicated in the 
Report that the minor children, R.T. and A.T., had been under 
the continuous care and custody of the veteran and his spouse 
for approximately 10 months.  In addition, in July 2003, the 
minor children's natural (biological) parents consented to 
the adoption as shown by an Affidavit of Consent, whereby 
relinquishing their rights and responsibilities to the 
children.  The veteran also testified during his July 2006 
Board hearing that the minor children's natural mother no 
longer lives with the natural father and has left the family.  
Her whereabouts are unknown and she has not visited the 
children since the legal adoption.  Although the natural 
father lives close to the veteran and the minor children, the 
veteran testified that the children had not been to their 
natural father's house and the natural father had not been to 
the veteran's house to visit the children.  The veteran 
stated that he and his wife placed the children in school and 
submitted the children's school records, dated in September 
2004, that indicate the names of the minor children's parents 
to be those of the veteran and his spouse.

Finally, the evidence as noted above also shows that the 
minor children are residing with the veteran and his spouse 
and have been living with them since May 2003, as shown in 
the January 2004 Home Study Report, written by R.F., Social 
Welfare Officer II, and as testified by the veteran during 
his July 2006 Board hearing.  38 C.F.R. § 3.57(e)(2)(iv).

The Board notes that the RO denied the veteran's petition to 
recognize the minor children as adopted children of the 
veteran for VA purposes because the evidence established that 
the natural parents of the adopted children had not fully 
relinquished their parental authority of the children to the 
veteran and his spouse.  They reasoned that in the veteran's 
petition for adoption, he noted his home address to be in 
Tampo, Botolan, Zambales, but in the Child Study Report, the 
veteran lived next door to the children's natural parents.  
The RO also stated that in the Child Study Report, there was 
indication that there were instances when the children's 
natural mother would take care of the children.  Further, the 
RO reasoned that it was noted in the Home Study Report that 
the veteran stated that he only thought about adopting the 
children legally when he learned about the benefits that they 
would enjoy if they became legal dependents, to include not 
less than $150.00 each in addition to the educational 
benefits when they attend college.

The Board disagrees with the RO's reasoning above.  
Initially, the Board notes that the veteran acknowledged 
during his July 2006 Board hearing that he lives in the same 
neighborhood as the children's natural father.  However, he 
continues to assert that the children do not live with the 
natural father, he provides all the support for the minor 
children, and the natural father does not visit the children.  
In addition, the veteran has stated that the children's 
natural mother does not live in the home with the natural 
father and has not seen the children since the legal 
adoption.  Regarding the statement that the children's 
natural mother takes care of the children at times, the Board 
fails to find this statement in the January 2004 Child Study 
Report.  The Board does note a statement in the Report that 
when R.T. was a toddler, his natural mother and the veteran's 
spouse, who would sometimes take care of R.T., could not 
remember anything unusual about his development.  The Board 
finds that this statement indicates that the veteran's spouse 
would sometimes take care of R.T. when he was a toddler, not 
that the natural mother currently takes care of R.T. since 
the legal adoption.  In addition, as the statement noted 
above is in reference to when the child was a toddler, the 
Board finds that this living arrangement did not occur at the 
time of the adoption (as R.T. is shown to have been seven 
years old at the time of the adoption and no longer a 
toddler).  Therefore, this statement is not currently 
relevant as to whether the children lived with the veteran 
and his spouse and did not live with the children's natural 
parents at the time of the adoption.  The Board finds no 
other statement in the Child Study Report that can be 
interpreted as showing that the children's natural mother 
sometimes takes care of the children.

Finally, regarding the veteran's statement that he considered 
adoption to receive the additional financial benefits for the 
children, the Board also notes that as motivation for 
adoption, the veteran and his spouse also stated that the 
children would be able to join the veteran and his spouse if 
they decided to migrate to the United States.  Therefore, the 
financial benefits are not shown to be the sole reason for 
the veteran and his spouse to adopt the minor children.  In 
addition, although the veteran stated that he considered 
adoption to receive the financial benefits, this statement 
does not negate the fact that the requirements for an adopted 
child of a veteran under foreign law for VA purposes have 
been met.  As there is no evidence to the contrary to 
indicate that the veteran does not meet the criteria to have 
R.T. and A.T., the veteran's legally adopted children, to be 
recognized as adopted children for VA purposes, the Board 
finds that the preponderance of the evidence supports the 
veteran's claim.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and affording the appellant 
all reasonable doubt, the Board finds that the criteria to 
recognize R.T. and A.T., the veteran's legally adopted 
children, as adopted children for VA purposes are met.




ORDER

Recognition of the veteran's legally adopted children, R.T. 
and A.T., as his adopted children for VA purposes is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


